     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )      CRIMINAL ACTION NO.
       v.                        )        2:18cr243-MHT
                                 )             (WO)
HOWARD JAMES SMITH               )

                             ORDER

      Based on the representations made on the record on

January 11, 2019, it is ORDERED that a hearing on the

following two issues is set for January 31, 2019, at

2:00 p.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United   States    Courthouse    Complex,      One   Church

Street, Montgomery, Alabama: (1) defendant Howard James

Smith’s motion for pretrial release (doc. no. 203) (in

which the primary issue appears to be whether defendant

Smith is receiving his needed mental-health treatment

and medication); and (2) the issue of whether defendant

Smith needs a competency-to-stand trial evaluation. See

United States v. Smith, 3:07cr256-MHT (M.D. Ala. April

9,    2008)   (doc. no.   78).   By   January   28,    2019,   the

parties are to file briefs that include a recitation of

the applicable law and a summary of the evidence which
they    intend   to   present   at   the    January    31   hearing,

including    that     which   they   have   gathered    since    the

January 11 conference call.

       DONE, this the 22nd day of January, 2019.

                                   /s/ Myron H. Thompson____
                                UNITED STATES DISTRICT JUDGE
